Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2020 has been entered. Claim 2 has been amended. Claims 17-19 have been added. Claims 2-12 and 17-19 remain pending in the application.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Response to Arguments
4.	Argument 1, Applicant argues that Mizuno is silent with respect to the features of amended claim 2. In view of the absence of these features from the disclosure of Mizuno, the Applicant submits that the subject matter of claim 2 is a distinction over Mizuno.
5.	Responding to Argument 1, Examiner respectfully disagrees and notes that Mizuno teaches the above argued features; wherein when a user logs into the MFP, customization processing of the MFP is performed. The customization processing is processing of acquiring personal setting information stored in the setting information storage unit, via the setting management unit, and reflecting the acquired personal setting information into a setting of the MFP. The setting information storage unit may store initial screens, the initial screen for each individual user that is registered by each user as the personal setting information, and the initial screen registered as the device setting information of the MFP. Thus, multiple 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 2-12 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizuno et al. (U.S. Patent Application Pub. No. US 20170094121 A1).

	Claim 2: Mizuno teaches an information processing apparatus comprising: 
a processor (i.e. fig. 1, CPU; para. [0063]) that detects at least one event (i.e. fig. 8, when the authentication (login) is requested; para. [0113]); 
that registers corresponding information which associates the event with a program (i.e. FIG. 8 is a flowchart illustrating a display of the initial screen at the time of a login to the MFP 101. Each operation (step) illustrated in the flowchart of FIG. 8 is realized by the CPU 111 of the MFP 101 executing the programs for realizing the system software 211 and the application software 210 that are stored in the storage 114 or the ROM 112; para. [0112]); and 
a first display module that displays a screen generated by the program associated with the detected event in the corresponding information (i.e. FIG. 8, a display of the initial screen at the time of a login to the MFP 101; para. [0112]), 
wherein the first display module: 
(i) if the detected event is registered in the corresponding information, displays a first screen generated by the program associated with the detected event in the corresponding information (i.e. fig. 8, If the system control unit 200 can acquire the setting value corresponding to the initial screen (YES in step S808), the processing proceeds to step S809, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen; para. [0132]); and 
(ii) if the detected event is not registered in the corresponding information, displays a second screen that is different from the first screen (i.e. fig. 8, In step S803, the system control unit 200 notifies the user that the login has failed, via the operation unit 116. Then, the processing returns to step S801, in which the system control unit 200 receives an instruction for the authentication; para. [0116]) and is generated by the processor (i.e. fig. 8, If a result of the comparison indicates a failure in the authentication (FAILURE in step S802), the processing proceeds to step S803; para. [0116]),
wherein the processor registers definition information which associates a type of a user (i.e. fig. 3, The information 304 indicates that the user “AAA” belongs to a group called “Group 1” and a group called “Group 4”. A user can belong to one or more group(s), and can also avoid belonging to any group. The information 305 indicates whether the user “AAA” himself/herself can change the password managed as the information 302. If the information 305 is set to “prohibited”, the password indicated by the information 302 can be changed only by an administrator; para. [0083]) with information indicating which of the first screen or the second screen is to be displayed (i.e. fig. 5, If the user is successfully authenticated, the system control unit 200 refers to each setting value 503 via the setting management unit 203 as appropriate, and changes the setting of the MFP 101; para. [0108]), and
wherein the processor acquires a type of a log-in user and controls which of the first screen or the second screen is to be displayed (i.e. fig. 8, If the system control unit 200 can acquire the setting value corresponding to the initial screen (YES in step S808), the processing proceeds to step S809, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen; para. [0132]) based on the acquired type of the log-in user and the registered definition information (i.e. fig. 8, In step S807, the system control unit 200 acquires the setting value of the initial screen for the login user via the setting management unit 203 by specifying the user identification information acquired in step S804 and the initial screen as keys; para. [0131]).

Claim 3: Mizuno teaches the information processing apparatus according to claim 2. Mizuno further teaches wherein the processor generates a user interface of an apparatus program which is installed in an apparatus that is connected to the information processing apparatus (i.e. An authentication management unit 201 is system software for controlling access to an authentication information storage unit 202, which is a database storing user information in the storage 114; para. [0072]), wherein the first display module displays the user interface of the apparatus program (i.e. FIG. 2 illustrates an example of a part of software included in the MFP 101 for the purpose of describing the present exemplary embodiment, and the MFP 101 may also include other software; para. [0069]), which is generated by the processor, as the screen in the form of the first screen when the event, (i.e. figs. 6, 8, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen, and then ends the login processing; para. [0132]) which is detected by the processor, is registered in the corresponding information (i.e. A setting management unit 203 is system software for controlling access to a setting information storage unit 204, which is a database storing setting information in the storage 114; para. [0072]).

Claim 4: Mizuno teaches the information processing apparatus according to claim 3. Mizuno further teaches wherein the processor acquires information of the apparatus program which is installed in the apparatus that is connected to the information processing apparatus, and wherein the processor receives a setting of the program from among a program which is installed in the information processing apparatus and the apparatus program which is acquired by the processor (i.e. A setting management unit 203 is system software for controlling access to a setting information storage unit 204, which is a database storing setting information in the storage 114; para. [0072]).

Claim 5: Mizuno teaches the information processing apparatus according to claim 4. Mizuno further teaches wherein, in a case where the program, which generates the screen in the form of the first screen that is determined to be displayed by the first display module (i.e. figs. 6, 8, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen, and then ends the login processing; para. [0132]), is the apparatus program which is installed in the apparatus that is connected to the information processing apparatus, the first display module sends a request to the processor to start up the apparatus program which is received by the processor, and generates the user interface of the apparatus program when the processor sends a request to the apparatus to start up the apparatus program and the apparatus program starts up (i.e. figs. 6, 8, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen, and then ends the login processing; para. [0132]).

Claim 6: Mizuno teaches the information processing apparatus according to claim 2. Mizuno further teaches a second display module, wherein the processor detects that a display program is installed in the information processing apparatus (i.e. FIG. 2 illustrates an example of a part of software included in the MFP 101 for the purpose of describing the present exemplary embodiment, and the MFP 101 may also include other software; para. [0069]); and wherein the processor switches display control from the second display module to the first display module which is realized by the installed display program when receiving a report, which indicates that the display program is installed, from the processor (i.e. figs. 6, 8, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen, and then ends the login processing; para. [0132]).

Claim 7: Mizuno teaches the information processing apparatus according to claim 6. Mizuno further teaches wherein in a case where there are a plurality of first display modules, the processor disables the plurality of first display modules and enables the second display module (i.e. fig. 5, display screen elements based on settings; para. [0101-0104]).

Claim 8: Mizuno teaches the information processing apparatus according to claim 4. Mizuno further teaches wherein the processor generates the screen in the form of the second screen which displays a list of display parts that start up the apparatus program (i.e. the processing proceeds to step S814. In step S814, the system control unit 200 activates, for example, the main menu function and displays the main menu screen (FIG. 6A) on the operation unit 116, in a similar manner to the operation performed when the user authentication is not carried out; para. [0134]), which is installed in the3Docket No.: 16R-160 App. No.: 15/318,424apparatus connected to the information processing apparatus and which is acquired by the processor, and the program installed in the information processing apparatus, and wherein the first display module displays the screen in the form of the second screen, when the event, which is detected by the processor, is not registered in the corresponding information (i.e. fig. 8, In step S803, the system control unit 200 notifies the user that the login has failed, via the operation unit 116. Then, the processing returns to step S801, in which the system control unit 200 receives an instruction for the authentication; para. [0116]).

Claim 9: Mizuno teaches the information processing apparatus according to claim 2. Mizuno further teaches wherein the corresponding information registers at least one of "Power start-up", "Restore to energy saving", "Log-in", "System auto reset", and "Home key press-down" as an event (i.e. fig. 8, when the authentication (login) is requested; para. [0113]) by which the first display module displays the screen in the form of the first screen, and wherein the first display module displays the screen in the form of the first screen, when the processor detects any one of "Power start-up", "Restore to energy saving", "Log- in", "System auto reset", and "Home key press-down" (i.e. fig. 8, when the authentication (login) is requested; para. [0113]).

Claim 10: Mizuno teaches the information processing apparatus according to claim 9. Mizuno further teaches wherein the first display module continuously displays the screen in the form of the first screen, when the processor detects an event which is registered in the corresponding information while the screen in the form of the first screen is displayed (i.e. fig. 8, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen, and then ends the login processing; para. [0132]), and wherein the first display module switches the screen from the screen in the form of the second screen to the screen in the form of the first screen, when the processor detects an event which is registered in the corresponding information while the screen in the form of the second screen is displayed (i.e. FIG. 8 are performed when the authentication (login) is requested at either a timing when the MFP 101starts to be operated or a timing when a function is selected; para. [0113]).

Claim 11: Mizuno teaches the information processing apparatus according to claim 9. Mizuno further teaches wherein the first display module displays the screen in the form of the first screen when the processor detects an event which is registered in the corresponding information while the first display module does not display a screen (i.e. fig. 8, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen, and then ends the login processing; para. [0132]), and wherein the first display module displays the screen in the form of the second screen when the processor detects an event which is not registered in the corresponding information while the first display module does not display a screen (i.e. fig. 8, if the MFP 101 is not set so as to prioritize the initial screen set by the user (if the MFP 101 is set so as to prioritize the initial screen in the device setting information) (NO in step S806), the processing proceeds to step S810; para. [0130]).

Claim 12: Mizuno teaches the information processing apparatus according to claim 9. Mizuno further teaches wherein the first display module displays the screen in the form of the first screen when the processor detects an event which is registered in the corresponding information (i.e. fig. 8, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen, and then ends the login processing; para. [0132]) while the first display module displays a log-in screen (i.e. n step S801, the system control unit 200 receives an input of the authentication information and an instruction for the authentication via the above-described login screen illustrated in FIG. 4; para. [0114]), and wherein (i.e. fig. 8, If a result of the comparison indicates a failure in the authentication (FAILURE in step S802), the processing proceeds to step S803; para. [0116]) while the first display module displays the log-in screen (i.e. In step S803, the system control unit 200 notifies the user that the login has failed, via the operation unit 116. Then, the processing returns to step S801, in which the system control unit 200 receives an instruction for the authentication; para. [0116]).

Claim 18: Mizuno teaches an information processing apparatus comprising: 
detecting at least one event (i.e. fig. 8, when the authentication (login) is requested; para. [0113]); 
registering corresponding information which associates the event with a program (i.e. FIG. 8 is a flowchart illustrating a display of the initial screen at the time of a login to the MFP 101. Each operation (step) illustrated in the flowchart of FIG. 8 is realized by the CPU 111 of the MFP 101 executing the programs for realizing the system software 211 and the application software 210 that are stored in the storage 114 or the ROM 112; para. [0112]); and 
displaying a screen generated by the program associated with the detected event in the corresponding information (i.e. FIG. 8, a display of the initial screen at the time of a login to the MFP 101; para. [0112]), 
 (i) if the detected event is registered in the corresponding information, displaying a first screen generated by the program associated with the detected event in the corresponding information (i.e. fig. 8, If the system control unit 200 can acquire the setting value corresponding to the initial screen (YES in step S808), the processing proceeds to step S809, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen; para. [0132]); 
(ii) if the detected event is not registered in the corresponding information, displaying a second screen that is different from the first screen (i.e. fig. 8, In step S803, the system control unit 200 notifies the user that the login has failed, via the operation unit 116. Then, the processing returns to step S801, in which the system control unit 200 receives an instruction for the authentication; para. [0116]) and is generated by the processor (i.e. fig. 8, If a result of the comparison indicates a failure in the authentication (FAILURE in step S802), the processing proceeds to step S803; para. [0116]),
registering definition information which associates a type of a user (i.e. fig. 3, The information 304 indicates that the user “AAA” belongs to a group called “Group 1” and a group called “Group 4”. A user can belong to one or more group(s), and can also avoid belonging to any group. The information 305 indicates whether the user “AAA” himself/herself can change the password managed as the information 302. If the information 305 is set to “prohibited”, the password indicated by the information 302 can be changed only by an administrator; para. [0083]) with information indicating which of the first screen or the second screen is to be displayed (i.e. fig. 5, If the user is successfully authenticated, the system control unit 200 refers to each setting value 503 via the setting management unit 203 as appropriate, and changes the setting of the MFP 101; para. [0108]), and
acquireing a type of a log-in user; and controlling which of the first screen or the second screen is to be displayed (i.e. fig. 8, If the system control unit 200 can acquire the setting value corresponding to the initial screen (YES in step S808), the processing proceeds to step S809, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen; para. [0132]) based on the acquired type of the log-in user and the registered definition information (i.e. fig. 8, In step S807, the system control unit 200 acquires the setting value of the initial screen for the login user via the setting management unit 203 by specifying the user identification information acquired in step S804 and the initial screen as keys; para. [0131]).

Claim 19: Mizuno teaches a non-transitory computer-readable recording medium (i.e. non-transitory computer-readable storage medium; para. [0302]) that stores program causing a computer to perform an information processing (i.e. the present invention can also be realized by a computer of a system or apparatus; para. [0302]) method comprising: 
(i.e. fig. 8, when the authentication (login) is requested; para. [0113]); 
registering corresponding information which associates the event with a program (i.e. FIG. 8 is a flowchart illustrating a display of the initial screen at the time of a login to the MFP 101. Each operation (step) illustrated in the flowchart of FIG. 8 is realized by the CPU 111 of the MFP 101 executing the programs for realizing the system software 211 and the application software 210 that are stored in the storage 114 or the ROM 112; para. [0112]); and 
displaying a screen generated by the program associated with the detected event in the corresponding information (i.e. FIG. 8, a display of the initial screen at the time of a login to the MFP 101; para. [0112]), 
 (i) if the detected event is registered in the corresponding information, displaying a first screen generated by the program associated with the detected event in the corresponding information (i.e. fig. 8, If the system control unit 200 can acquire the setting value corresponding to the initial screen (YES in step S808), the processing proceeds to step S809, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen; para. [0132]); 
(ii) if the detected event is not registered in the corresponding information, displaying a second screen that is different from the first screen (i.e. fig. 8, In step S803, the system control unit 200 notifies the user that the login has failed, via the operation unit 116. Then, the processing returns to step S801, in which the system control unit 200 receives an instruction for the authentication; para. [0116]) and is generated by the processor (i.e. fig. 8, If a result of the comparison indicates a failure in the authentication (FAILURE in step S802), the processing proceeds to step S803; para. [0116]),
registering definition information which associates a type of a user (i.e. fig. 3, The information 304 indicates that the user “AAA” belongs to a group called “Group 1” and a group called “Group 4”. A user can belong to one or more group(s), and can also avoid belonging to any group. The information 305 indicates whether the user “AAA” himself/herself can change the password managed as the information 302. If the information 305 is set to “prohibited”, the password indicated by the information 302 can be changed only by an administrator; para. [0083]) with information indicating which of the first screen or the second screen is to be displayed (i.e. fig. 5, If the user is successfully authenticated, the system control unit 200 refers to each setting value 503 via the setting management unit 203 as appropriate, and changes the setting of the MFP 101; para. [0108]), and
acquireing a type of a log-in user; and controlling which of the first screen or the second screen is to be displayed (i.e. fig. 8, If the system control unit 200 can acquire the setting value corresponding to the initial screen (YES in step S808), the processing proceeds to step S809, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen; para. [0132]) based on the acquired type of the log-in user and the registered definition information (i.e. fig. 8, In step S807, the system control unit 200 acquires the setting value of the initial screen for the login user via the setting management unit 203 by specifying the user identification information acquired in step S804 and the initial screen as keys; para. [0131]).

Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (U.S. Patent Application Pub. No. US 20170094121 A1) in view of Sugishita et al. (U.S. Patent Pub. No. US 7835019 B2).

Claim 17: Mizuno teaches the information processing apparatus according to claim 2. Mizuno further teaches any one of a general user, a quest user, and a manager (i.e. the image forming apparatus 2200 can switch which setting value should be changed, the common setting value or the personal setting value, according to the user's authority and whether the user is permitted to use the personal setting value. Especially, taking the user's authority into consideration allows the image forming apparatus 2200 to set more detailed customization restriction, thereby further improving the convenience of both the administrator and the general user; para. [0270]).
Mizuno does not explicitly teach wherein the type of a user is information indicating any one of a general user, a quest user, and a manager.
	However, Sugishita teaches wherein the type of a user is information indicating any one of a general user, a quest user, and a manager (i.e. figs. 25-28, the contents of a setting for a user who has logged on (a logged-on user). The contents of the setting include a user setting with respect to the items of user attribute, functions such as a color function, and authorization to execute a copy application. In the case of FIG. 24, the user attribute is GENERAL (a general user), the color function and the two-color function are NO (unusable), the monochrome function and the single-color function are YES (usable), and the authorization to execute a copy application is YES (authorized); col. 14, lines 53-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Mizuno to include the feature of Sugishita. One would have been motivated to make this modification because the user interface can be tailored to the end user's role or position in an organization, to only allow access to data and functions that the users are authorized to access.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Auger et al. (Pub. No. US 20150317758 A1), the application executing on a given computing device may alter its user interface depending on the roles(s) of the user who has logged into the device.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAN H TRAN/Primary Examiner, Art Unit 2173